DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-3, 5-10, 12-14, 18-24 and 33-42 were pending. Claims 1, 8 and 18 are independent claims. Claims 1, 3, 8, 18 and 21 are amended. Claims 2 is cancelled. Claims 1, 3, 5-10, 12-14, 18-24 and 33-42 are currently pending. Claim objections on the Office Action mailed on 08/18/2021 to claims 1, 8 and 18 are mute in view of applicant’s amendment and remarks filed on 11/17/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3, 5-14, 18-24 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Cilia (US 20090251530 A1, hereinafter “Cilia”) 

Regarding claim 1 (Currently amended), Cilia discloses an apparatus for processing image data, comprising a computing apparatus having a processor, a memory, and an operating system supporting computer processes (0032-0033, 0017; Figures 5, 1; the object- detection algorithm may be operable to automatically detect the presence of one or more of a plurality of objects such as, for example, a license plate, a body part, such as a head, face, or limb, a weapon, a flash of a weapon discharge, and/or any other object that may be desirable to detect and/or track. “[0033] From step 502, execution proceeds to step 504. The captured omnidirectional images are sent to a processor at step 504. At step 506, one or more regions of interest (ROI) in the captured image are located. In some embodiments, the raw data of the captured image may be read and an automatic ROI locator algorithm may be run. In some embodiments, the digital processor may, for example, run a facial-feature location algorithm to identify whether there are people in the field of view. In various embodiments, one or more location algorithms are run on raw data coming from the omnidirectional camera. In some embodiments, one or more of the algorithms may be run on compressed data and a feedback signal sent as to the location of the ROI.”, wherein step 504 of figure 5 discloses ‘send omnidirectional image to processor, see also “computer 16” of Fig. 1), 
an image data process arranged to receive image data of a scene (0032; Figure 5; wherein step 502 discloses ‘capture omnidirectional image’), 
a detection and identification process arranged to automatically detect an occurrence of at least one even of interest involving an item in the scene, said detection being in accordance with pre-set or user-input parameters to define the at least one event of interest and the item (0023, 0029, 0030 and 0033; Figure 4; wherein the event of interest is surveillance parameter that is associated with the item or object of interest to be detected such as face of person, uniform of a police of officer, make of a vehicle, model of a vehicle or color of a vehicle or the like. “[0023] ... digital processor may be adapted to utilize one or more detecting and/or tracking algorithms to determine where to locate and/or move the ROI 41, … for estimating a direction a person is looking, an object-detection algorithm for identifying and tracking specific features of an object, a target, or a person, a motion-detection algorithm for identifying movement of objects, and/or an algorithm for allowing user input. ...”; “[0029] In some embodiments, an object-outline algorithm may be utilized to detect a person in an image by detecting outlines of various body portions. For example, an outline of a head, while difficult to differentiate from other round objects, may be used to detect the presence of a person in the FOV if the outline of shoulders is also detected in a head-and-shoulders type relationship. In some embodiments, a vehicle-detection algorithm may be utilized to detect the presence of vehicles within the FOV. For example, reference points may be taken from various points around an object to determine if the object is a vehicle. In some embodiments, reference points may be taken from around the vehicle to determine the size and shape of the vehicle and to identify the make and model of the vehicle. In some embodiments, a still image of the ROI may be saved, the ROI may be saved at a higher resolution than other areas of the image, and/or information about the ROI may be saved as metadata. In various embodiments, the object- detection algorithm may be operable to automatically detect the presence of one or more of a plurality of objects such as, for example, a license plate, a body part, such as a head, face, or limb, a weapon, a flash of a weapon discharge, and/or any other object that may be desirable to detect and/or track. In some embodiments, the algorithm may be adapted to automatically detect some or all of a plurality of objects and/or the algorithm may be adapted to allow a user to select one or more of a plurality of objects for the algorithm to detect and/or track.”; “[0030] … the algorithm may be adapted to locate objects that exhibit known motion patterns, such as, for example, a human gait, a moving vehicle, such as an approaching or receding vehicle, a moving person, sudden motion changes, such as a car accident, predetermined gestures by a person in the FOV, and/or other detectable motions. …” and “[0033] ... At step 506, one or more regions of interest (ROI) in the captured image are located. … the raw data of the captured image may be read and an automatic ROI locator algorithm may be run. …”), wherein the parameter or parameters defining the at least one event of interest is or are configured to define at least an event image data not attributable to a motion of the item, the event image data including image data captured in a time period starting before detection of the item (0028; wherein “the event image data including image data captured in a time period starting before detection of the item” is a metadata that has been captured and stored 504 on the database for the use of future search string for the event of item of interest. “[0028] The above-mentioned object-detection algorithm may include various algorithms adapted to detect various features of an object of interest in order to identify and track the object. For example, an optical target may be disposed on an officer and an optical-target detection algorithm may be utilized to track the officer. In some embodiments, the optical target may be a part of the officer's uniform, such as for example, a badge or cap of the officer. In some embodiments, the optical target is an object specifically designed to facilitate tracking of the officer. In other embodiments, a facial- feature tracking algorithm may be adapted to locate human faces within the omnidirectional image. An ROI may then be defined to include the located face. In some embodiments, a facial-recognition algorithm may be utilized to identify the person in the FOV.”), (Fig 5 therefore image of badge is stored in 504 before detected and tracking 506)
the image data process being responsive to detection of the behavior of the item or the event to process the image data for a portion of the scene where the behavior of the item or the event appears or occurs, differently from the image data associated with the rest of the scene, wherein the portion of the scene is a portion focused about the behavior of item or the event (0034, 0021-0023; Figures 5, 4; wherein 508 “compress ROI to first resolution” and 510 “compress non-ROI to second resolution”).

Regarding claim 3 (Currently amended), Cilia further discloses the apparatus in accordance with claim 1, wherein the at least one occurrence of the at least one event of interest comprises occurrences of multiple events, and the image data process is arranged to process the image data for the detected occurrences of one or more of the multiple events of interest differently from the image data for the detected occurrences of another one or more of the multiple events of interest (0021; wherein the digital processor may separate the omnidirectional image into subsets and compress the subsets to different resolutions before storing some or all of the subset).

Regarding claim 5 (Previously presented), Cilia further discloses the apparatus in accordance with claim 1, further comprising a control process arranged to receive user surveillance control data, and the detection process is responsive to the control process, to control the detection of occurrences of events according to surveillance parameters obtained from the control data (0021-0023, 0029 and 0031-0032; Figures 4 and 5; “[0023] discloses “an  object-detection  algorithm  for  identifying and tracking specific  features  of  an  object,  a target,  or  a  person”  which  implies that surveillance parameters, according to which detection is performed, were received by a (control) process, “[0029]… detect the presence of one or more of a plurality of objects such as, for example, a license plate, a body part, such as a head, face, or limb, a weapon, a flash of a weapon discharge, and/or any other object that may be desirable to detect and/or track.”). 

Regarding claim 6 (Previously presented), Cilia further discloses the apparatus in accordance with claim 5, wherein the image data process is responsive to the control process to selectively process the image data according to parameters obtained from the control data (0021-0023, 0029 and 0031-0032; Figures 4 and 5; [0021] discloses “the digital processor may separate the omnidirectional image into subsets and compress the subsets to different resolutions before storing some or all of the subsets”.  A “control process” that causes such processing of the image subsets is therefore implied.). 

Regarding claim 8 (Currently amended), Method claim 8 are drawn to the method of using the corresponding apparatus claimed in claim 1 above. Therefore, method claim 8 corresponds to apparatus claim 1, and rejected for same reasons of anticipated as used above. 

Regarding claim 9, 10 and 12 (Previously presented), Method claims 9-10 and 12 are drawn to the method of using the corresponding apparatus claimed in claims 3 and 5 above. Therefore, method claims 9-10 and 12 correspond to apparatus claims 3 and 5, and are rejected for same reasons of anticipated as used above. 

Regarding claim 13 (Previously presented), Method claim 13 is drawn to the method of using the corresponding apparatus claimed in claim 6 above. Therefore, method claim 13 corresponds to apparatus claim 6 and is rejected for same reasons of anticipated as used above. 

Regarding claim 18 (Currently amended), Claim 18 has limitations similar to the limitations of claims 1, 5 and 6 as shown above. Therefore, claim 18 have been rejected for the same reason of anticipated as used above in the rejections to claims 1, 5 and 6 shown above. 

Regarding claim 19 (Previously presented), Cilia further discloses the apparatus in accordance with claim 18, wherein the user surveillance parameters comprise one or more of: 
object(s) of interest (0021, 0023, 0029 and 0031; Figure 4); 
a specific object (0023, 0029 and 0031; Figure 4); 
foreground of a scene; 
a variable resolution/frame rate/section (0021, 0023, 0029 and 0031; Figure 4); 
an event; 
a face (0021, 0023, 0029 and 0031-0032; Figure 4). 

Regarding claim 20 (Previously presented), Cilia further discloses the apparatus in accordance with claim 18, comprising a user control interface enabling a user to input user surveillance control data (0021-0023, 0029 and 0031; Figure 4). 

Regarding claim 21 (Currently amended), Cilia further discloses the apparatus comprising a meta-data process which is arranged to process the image data to produce data about items or events (0026, 0028 and 0029; “[0026] …  face and gaze detection from the image as well as ROI detection; information of which forms meta-data.”). 

Regarding claim 22 (Previously presented), Cilia further discloses the apparatus in accordance with claim 21, wherein the user surveillance control data comprises commands which affect control of the image data process via the meta data (0021-0023, 0029 and 0031; Figure 4). 

Regarding claim 24 (Previously presented), Cilia discloses the apparatus in accordance with claim 18, wherein the image data process is arranged to separate the image data into foreground image data and background image data, and process the foreground image data differently to the background image data (0023; wherein the ROI is considered as the foreground image that stored in the higher resolution while the images of the remaining areas considered as background that stored in lower resolution).

Regarding claim 33 (Previously presented), Cilia further discloses the apparatus of claim 21, wherein said image data of said event or said item, along with meta-data which define an outline or a position of the item or event in the image data of the scene, are saved as a meta-object (0029; Figure 4; “[0029] … the ROI may be saved at a higher resolution than other areas of the image, and/or information about the ROI may be saved as metadata. …”).

Regarding claim 34 (Previously presented), Cilia furthers discloses the apparatus of claim 33, wherein image data in said meta-object are in high resolution (0029; Figure 4; “[0029] … the ROI may be saved at a higher resolution than other areas of the image, and/or information about the ROI may be saved as metadata. …”).
Regarding claim 35 (Previously presented), Cilia furthers discloses the apparatus of claim 34, wherein said meta-object is superimposed on a low resolution image data of the scene at a location according to the meta-data defining the outline or position of said event or said item (0021; Figure 3; “[0021] … less relevant subsets may be stored at a very low resolution or may be discarded instead of being stored so that data-storage capacity of the data-storage device is not consumed by the less relevant subsets.  …”).

Regarding claim 36 (Previously presented), Cilia further discloses the apparatus of claim 33, including compressing image data of said event or item to multiple levels, wherein a portion of image data of said event or item is compressed to a higher resolution than another portion of said image data of said event or item (0023; Figure 4; “[0023] … the digital processor may be adapted to utilize one or more detecting and/or tracking algorithms to determine where to locate and/or move the ROI 41, such as, for example, a signal-detection algorithm for tracking a signal of a wireless microphone worn by the officer, a gaze-estimation algorithm for estimating a direction a person is looking, an object-detection algorithm for identifying and tracking specific features of an object, a target, or a person, a motion-detection algorithm for identifying movement of objects, and/or an algorithm for allowing user input. … the ROI 41 may be stored at a relatively higher resolution while the remaining areas of the captured omnidirectional image may either be discarded or stored at a lower resolution. …”).

Regarding claim 37 (Previously presented), Cilia further discloses the apparatus of claim 33, including a redaction process arranged to redact image data at a location according to the meta-data defining the outline or position of said event or said item (0029; Figure 4; “[0029] … an object-outline algorithm may be utilized to detect a person in an image by detecting outlines of various body portions. For example, an outline of a head, while difficult to differentiate from other round objects, may be used to detect the presence of a person in the FOV if the outline of shoulders is also detected in a head-and-shoulders type relationship. … ”).

Regarding claim 38 (Previously presented), Cilia further discloses the apparatus of claim 37, wherein said item in respect of which image data is redacted is a face of a person (0028-0029; Figure 4; “[0028] … facial-feature tracking algorithm may be adapted to locate human faces within the omnidirectional image. An ROI may then be defined to include the located face. … facial-recognition algorithm may be utilized to identify the person in the FOV.”, “[0029] … object-outline algorithm may be utilized to detect a person in an image by detecting outlines of various body portions. … an outline of a head, while difficult to differentiate from other round objects, may be used to detect the presence of a person in the FOV if the outline of shoulders is also detected in a head-and-shoulders type relationship. … the object-detection algorithm may be operable to automatically detect the presence of one or more of a plurality of objects such as, for example, a license plate, a body part, such as a head, face …).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cilia (US 20090251530 A1, hereinafter “Cilia”) 
Regarding claim 7 (Previously presented), Cilia further discloses the apparatus in accordance with claim 5, wherein the user surveillance control data comprises input by the user (0021-0023, 0029 and 0031; figure 4; “[0023] … a signal-detection algorithm for tracking a signal of a wireless microphone worn by the officer, a gaze-estimation algorithm for estimating a direction a person is looking, an object-detection algorithm for identifying and tracking specific features of an object, a target, or a person, a motion-detection algorithm for identifying movement of objects, and/or an algorithm for allowing user input.” ).
Cilia failed to explicitly disclose the control data comprises language statement. 
However, it is well known in the art before the effective filing date of the invention to use language statement to control computer-based process. [OFFICIAL NOTICE].
Therefore it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to incorporate this well-known feature using language statement in the features disclosed by Cilia such that the user surveillance control data is specified in the form of language statements input to determine the surveillance parameters. 

Regarding claim 14 (Previously presented), Method claim 14 is drawn to the method of using the corresponding apparatus claimed in claim 7 above. Therefore method claim 14 is rejected for same reasons of obviousness used above. 

Regarding claim 23 (Previously presented), Cilia disclose the apparatus in accordance with claim 18 as shown above, but failed to explicitly show the control data comprises natural language commands. 
However, it is well known in the art before the effective filing date of the invention to use natural language commands to control computer-based process. (OFFICIAL NOTICE).
Therefore it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to incorporate this well-known feature using natural language statement in the features disclosed by Cilia such that the user surveillance control data is specified in the form of language statements input to determine the surveillance parameters. 




Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Cilia in view of Kanga et al. (US 20160014133 A1, hereinafter “Kanga”).

Regarding claim 39 (Previously presented), Cilia further discloses the method of claim 8, further comprising:
redacting said image data for said portion of the scene where the item or event appears or occurs (0028-0029; Figure 4; “[0028] … a facial-feature tracking algorithm may be adapted to locate human faces within the omnidirectional image. An ROI may then be defined to include the located face. … a facial-recognition algorithm may be utilized to identify the person in the FOV.”, “[0029] … an object-outline algorithm may be utilized to detect a person in an image by detecting outlines of various body portions. For example, an outline of a head, while difficult to differentiate from other round objects, may be used to detect the presence of a person in the FOV if the outline of shoulders is also detected in a head-and-shoulders type relationship. … the object-detection algorithm may be operable to automatically detect the presence of one or more of a plurality of objects such as, for example, a license plate, a body part, such as a head, face, … ).
Cilia failed to disclose storing said image data for said portion of the scene where the item or event appears or occurs in a separate secure database.
Kanga, however, in the same field of endeavor, shows storing said image data for said portion of the scene where the item or event appears or occurs in a separate secure database (0057-0058 and 0063; “[0057] The management system compiles image data (such as image content and metadata) from the surveillance network in a content repository that is maintained in non-volatile system memory. Authenticated client systems can search the content repository and access stored image data. The management system regulates access to image data based on defined access principles.”, “[0058] Client computing systems requisition stored image data from the management system via a secure data connection. …. The management system determines an access level for individual client systems during the authentication process and uses the access level to regulate the image data that a corresponding client system can access. …”, and “[0063] The management system maintains client accounts that facilitate access to stored image data. Each of the client accounts has an authorization parameter that determines the image data available to a corresponding client system following a prescribed authentication process (such as a secure ‘log on’ procedure). The authorization parameter defines an access level that can be derived from hierarchical authorization structures (such as security clearance ratings and subscription based access) or spatially allocated (such as access to defined surveillance zones).”).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to implement the storing of image data in a separate secure database as shown by Kanga in the system of Cilia in order to increase the security and safety of the data stored in database by limiting access to only selected authorized person/people. 

Regarding claim 40 (Previously presented), Cilia further discloses the method of claim of claim 39, wherein said image data for said portion of the scene is saved as a meta object along with meta-data defining the outline or position of said detected event or item (0029; Figure 4; “[0029] … a still image of the ROI may be saved, the ROI may be saved at a higher resolution than other areas of the image, and/or information about the ROI may be saved as metadata. …”).




Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cilia in view of Kanga as applied to claim 39 above, and further in view of Caton et al. (US 20140355069 A1, hereinafter “Caton”).
Regarding claims 41-42 (Previously presented), Cilia in view of Kanga show the method of claim 40 as shown above, but failed to show the method of claim 40 further comprising, upon request or authorization, reversal of said redacting of said image data, wherein said reversal comprises retrieving the stored high resolution image data and inserting it into the surveillance image based on the meta-data defining the outline or position of said event or said item.
Caton, however, in the same field of endeavor, shows comprising, upon request or authorization, reversal of said redacting of said image data, wherein said reversal comprises retrieving the stored high resolution image data and inserting it into the surveillance image based on the meta-data defining the outline or position of said event or said item (0123, 0125-0126 and 0004; Figures 13-15; “[0123] A screen shot 440 of the document having digital security features applied shows each of the encrypted fields as blacked-out redacted regions 442, 444, 446, respectively. The contents of the redacted regions 442, 444, 446 (and their respective security images) cannot be revealed without authenticating a user and decrypting the encrypted contents. The hash value 448 is shown as a hexadecimal number, but can generally take any value specified by the hash algorithm employed to uniquely characterize the electronic document such that subsequent unauthorized copies can be identified.”,  “[0125] … Because the reveal for print option 454 was selected, the revealed contents of the secured fields are rendered as the raster images 434, 436 that are configured to be embedded as security features in a printed document. The social security field remained redacted, which can be due to, for example, the user not having an appropriate authentication level necessary to view the social security field, which was encrypted according to a distinct level of encryption security (e.g., first/green color security level). Additionally, the hash value 448 is replaced with the authentication image 438.”,  “[0126] … Because the authentication level was insufficient to allow viewing the contents of the social security field 406, the social security field remains obscured with the redacted region 442. However, the redacted regions 444, 446 shown in FIG. 15A are replaced with the original contents of those fields, i.e., the text strings "9/17/2010" and "Aspirin, Vicodin, Prozac." Some embodiments of the present disclosure accordingly allow for reversible digital redaction of particular specified contents of an electronic document.”, and “[0004] Conventional methods and products involve preparing an original document by printing or lithography on high quality print media to achieve high resolution printing in order to effectively embed the above-described security features. Prior printing systems for generating documents with embedded security features employ offset printing technology to produce prints at approximate resolutions of at least 2400 dots per inch.”).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to implement the reversal of the redacted data and restored data stored in the higher resolution and insert in the appropriate metadata as shown in Caton in the method of Cilia in view of Kanga in order to prevent the data from not authorized person/people and while granted access to authorized personal as well as yield a predictable result. 



Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-10, 12-14, 18-24 and 33-42  have been considered but are moot because the new ground of rejection.
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. Applicant argued on pages 11-13 of the argument that the prior art references Cilia and Kanga et al. (WO 20014/121340) would not be combined. Although, Examiner disagrees on this remarks, Cilia alone disclosed the amended features that independent claims 1, 8 and 18. On further consideration of the amended independent claims and some of the dependent claims, Cilia’s prior art discloses all of the limitations of claims 1, 3, 5-14, 18-24 and 33-38 and does not need to combine with the Kanga et al. (WO 20014/121340). Therefore, all the four argument that applicant argues about the combination of Cilia and Kanga et al. (WO 20014/121340) or the deficiency of Kanga et al. (WO 20014/121340) is not persuasive. 
Applicant further argued that the newly-added second limitation is not disclosed by neither of Cilia prior art or Kanga et al. (WO 20014/121340) prior art. Examiner disagrees. Cilia prior art shows the not attributable to motion of the item limitation, such as “the optical target may be a part of the officer's uniform, such as for example, a badge or cap of the officer” (please see, Celia, [0028]) which is the event image data including image data captured in a time period starting before detection of the item (please see, Celia [0028]; “[0028] The above-mentioned object-detection algorithm may include various algorithms adapted to detect various features of an object of interest in order to identify and track the object. For example, an optical target may be disposed on an officer and an optical-target detection algorithm may be utilized to track the officer. In some embodiments, the optical target may be a part of the officer's uniform, such as for example, a badge or cap of the officer. In some embodiments, the optical target is an object specifically designed to facilitate tracking of the officer. In other embodiments, a facial- feature tracking algorithm may be adapted to locate human faces within the omnidirectional image. An ROI may then be defined to include the located face. In some embodiments, a facial-recognition algorithm may be utilized to identify the person in the FOV.”).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kanga et al. (US 20150379355 A1, hereinafter “Kanga”). Kanga, in the same field of endeavor, shows an apparatus for processing image data, comprising,
a detection and identification process arranged to automatically detect an occurrence of at least one even of interest involving an item in the scene, said detection being in accordance with pre-set or user-input parameters to define the at least one event of interest and the item, wherein the parameter or parameters defining the at least one event of interest is or are configured to define at least an event image data not attributable to a motion of the item (0067; Figure 3; “[0067] The surveillance system 10 incorporates a profiling engine 32. The illustrated profiling engine 32 is a software module implemented by the surveillance server 30. The surveillance feeds received from the surveillance nodes 11 are analyses by the profiling engine 32. The profiling engine 32 identifies characteristics of the surveillance feeds that are indicative of predefined events (such as vehicular accidents, vandalism, assault and fire). The events detected by the profiling engine may be customized for the surveillance systems intended application (such as detecting obstacles on high-speed rail lines and unauthorized access to secure areas).”, “[0070] A video analysis and image processing routine that the profiling engine 32 may employ for non-motion detection (such as the detection of unattended baggage) is described later in this specification. An image processing system that facilitates efficient identification and extraction of objects from a video feed is disclosed in PCT/AU2014/000098 (published as WO 20014/121340 on 8/14/2014), which is incorporated herein by reference.”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482